Case: 21-50943     Document: 00516334663         Page: 1     Date Filed: 05/26/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50943                          May 26, 2022
                                Summary Calendar
                                                                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Clarence Johnel White,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:13-CR-313-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Clarence Johnel White, federal prisoner # 28288-380, appeals the
   denial of his 18 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release.
   The district court stated that it had reviewed the parties’ arguments, which
   included the Government’s response addressing the factors of 18 U.S.C.



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50943      Document: 00516334663          Page: 2    Date Filed: 05/26/2022




                                    No. 21-50943


   § 3553(a), and it denied the § 3582(c)(1)(A)(i) motion “[a]fter considering
   the applicable factors provided in 18 U.S.C. § 3553(a) and the applicable
   policy statements issued by the Sentencing Commission.” We review the
   denial of White’s § 3582(c)(1)(A)(i) motion for an abuse of discretion. See
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
          White’s opening brief raises no challenges to the district court’s
   analysis, and he has thus abandoned such arguments. See Brinkmann v.
   Dallas Cnty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). In his
   reply brief, White contends that the district court erred in failing to consider
   the § 3553(a) factors or his extraordinary and compelling reasons warranting
   release, that the district court improperly considered the policy statements
   issued by the Sentencing Commission, and that he had established that
   release was warranted under § 3553(a) given that he had served most of his
   sentence and his participation in rehabilitative classes in prison.         We
   generally do not consider issues raised for the first time in a reply brief. See
   United States v. Rodriguez, 602 F.3d 346, 360-61 (5th Cir. 2010).
          Even if we were to consider White’s arguments, he is not entitled to
   relief. The district court did not abuse its discretion because the denial of
   relief was based in part on an independent assessment of the § 3553(a)
   factors, which the Government had argued as an additional basis for denying
   the motion. See Chambliss, 948 F.3d at 693-94; see also Ward v. United States,
   11 F.4th 354, 360-62 (5th Cir. 2021). White’s disagreement with the district
   court’s balancing of the § 3553(a) factors is unpersuasive. See Chambliss, 948
   F.3d at 694.
          Accordingly, the judgment of the district court is AFFIRMED.




                                          2